Spring, J.:
. The question at issue involves the construction of the provisions of the statute regulating the conduct of plumbers by the officers or boards charged with that duty, and which provisions are contained in section 40 et seq. of the General City Law (Consol. Laws, chap. 21; Laws of 1909, chap. 26). Each examining board is composed of five members, appointed by the mayor Of the city.
By section 44, subdivision 2, it is made the duty of the board “ to examine all persons desiring or intending to engage in the trade, business or calling of plumbing as employing plumbers in the city in which such board shall be appointed with the power of examining persons applying for certificates of competency as such employing or master plumbers * * *, to determine their fitness and qualifications for conducting the business of master plumbers *. * *, and to issue certificates of competency to all such persons who shall have passed a satisfactory examination before such board and shall be by it determined to be qualified for conducting the business as employing or master plumbers * *
*841By subdivision 3 this board, in conjunction 'with the local board of health, is directed to formulate a code of rules “ regulating the work of plumbing and drainage in such city, including the materials, workmanship and manner of executing such work.”
• Section 45 is as follows: “A person desiring or intending to conduct the trade, business . or calling of a plumber or of plumbing in a'city of this State as employing or master plumber, shall be required to submit to an examination before such examining board of plumbers as to bis experience and qualifications for such trade, business or calling, and. it shall not be lawful in any city of this State for a person to conduct such trade, business or calling, unless he shall have first obtained a certificate of competency from such board of the city in which he conducts or.proposes to conduct such business.”
Section 46 provides: “Every employing or master plumber carrying on his trade, business or calling in any city of this State shall.register his name and address at the office of the board of health of the city in which he shall conduct such business, under such rules as the respective boards of health of each of the cities shall prescribe, and thereupon he shaE be entitled to receive a certificate of such registration; provided, however, that such employing or master plumber shaE at the time of applying for such registration hold a certificate of competency from an examining board of plumbers.”
By section 47 fio one can lawfuEy engage in or carry on the business of employing or master plumber in any city of the State, “ unless his name and address shaE have been registered in the city in which he carries on or conducts such business.”
By section 50 aE certificates of registration and all Ecenses authorizing connections with street sewers or water mains expire on the thirty-first day of December after their issuance, with the privfiege of renewal within the thirty days preceding expiration, and to continue effective for one year from January first thereafter.
By section 56 no ficense shaE be issued to any one “ to connect with the sewers or with the water mains of such cities, unless such person has obtained and shall produce a certificate of compete'hcy from the examining board of such city.”
*842The policy of the Legislature by this legislation apparently was to vest in the examining board of each city the exclusive authority to pass upon the qualifications of an applicant to carry on the work of master plumber in that city; and its certificate of competency is an essential prerequisite to registration. The presentation of this certificate entitles the applicant to registration, as the commissioner of public safety possesses no authority to refuse' registration if the proper certificate is presented.
There does not seem to be anything in the statute prescribing uniformity in the tests or examinations made by the examining boards. Each board provides its own method of ascertaining the fitness of the applicant for the position of master plumber, and conditions may not be alike in any two cities. A man may be eminently qualified to perform the duties of master plumber in the small city of Fulton and yet lack the requisite qualifications to enable him to carry on that calling to the safety of the people in a large city like Syracuse. • In any event, the people of the larger city should be permitted to determine as to the efficiency of the person for the business. The certificate of the board of another city, whose members and the nature of ■ the examination had are unknown to the commissioner of public safety, should not be sufficient to obtain registration.
The trend of modern legislation is toward vesting in each municipality the management of its local affairs. Responsibility can then be brought home to the body charged with the performance of any specific duty, and the members will probably be known to the people of the city. The endowment of the examining board of a city with the authority and duty to determine as to the competency of one seeking to act as employing or master plumber is an advanced instance of this tendency of our Legislature and the legality of the act has been sustained. (People ex rel. Nechamcus v. Warden, etc., 144 N. Y. 529.) Section 45, referred to, is a substantial re-enactment of the- Plumbing Act of 1892, which was upheld in that case. (See Laws of 1892, chap. .602, § 5.)
The members of the examining boards are charged with the performance of important functions in the domestic economy *843of the city. The good health of the people of the city may be imperiled by an incompetent plumber. The dereliction of or any favoritism by the board will soon become known and responsibility therefor can be brought home to the mayor or the mem hers of the board he selected. If, however, the certificate of an examining board of another city is to be made the basis for the issuance of the certificate by the board of registration without any examination by the local body, there is no one to whom responsibility for the inefficiency of the applicant can be imputed. There is far more danger of remissness or favoritism in a body acting upon the application of one of its citizens who expects to change his residence and conduct his business in another city than in a board whose action is subject to inspection by the people to whom it is directly responsible.
The counsel for the respondent rests his claim to support the order appealed from upon that portion of section 46 providing that a master plumber is entitled to a certificate of registration provided he holds “ a certificate of competency from an examining board of plumbers.” To be sure this does not prescribe that the certificate must be from the board of the city where he is to conduct his business. There are other explicit provisions already quoted indicating that such was the intention of the Legislature. Connecting with the sewers and water mains of the city is an important part of the business of the plumber, and the statute (§ 56) prohibits the issuing of a license to make such connections unless the applicant “has obtained and shall produce a certificate of competency from the examining board of such city;” and section 45, of more general application, requires that the certificate must be from the board of the city “ in which he conducts or proposes to conduct such business.”
If it was the policy of the Legislature to make the certificate of competency from, the board of another city as effective as if granted by the city where the business is to be conducted, thus materially trenching upon the authority of the local body, we should expect to find explicit authority for the innovation. The justification for the legislation is that it is for the benefit of the public health of the people. In order to make this object effective the officials of the city where the business is to be conducted can better determine what test or examination *844should be applied to an applicant for the calling of master plumber than the officials of some other city.
Nor does any harm result to the relator,’if he is competent, from the enforcement of the requirement that he must first present the certificate of the board in Syracuse. He has had long experience and claims to be very efficient, and if so could pass the examination which is the test for his competitors in the business in that city. His certificate at Fulton was granted in October, 1909, and since that time he has gained a residence in Syracuse, and before carrying on his business in that city he should comply with the requirements in force there; and that rule would only put him bn a level with other applicants for the certificate of competency.
The order should be reversed, with ten dollars costs and disbursements, and the application for the writ denied, With ten dollars costs.
All concurred.
Order reversed,, with ten dollars costs and disbursements, and application for the writ denied, with ten dollars costs.